DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 19 claims “an emotion prediction program” A program is non-statutory subject matter because it does not fall under any of the four statutory categories. The program causing a computer to execute must be stored on a non-transitory computer-readable medium.

Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant’s specification, Paragraph [0011], “The functions of these units are executed by a control unit 10. The control unit 10 is a computer typically including a CPU, a GPU, and a memory”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US2018/0061415 hereinafter referred to as Penilla in view of Nishikawa et al. US2013/0253770 hereinafter referred to as Nishikawa. 

As per Claim 1, Penilla teaches an emotion prediction device mounted on a vehicle, the emotion prediction device comprising: a control unit configured to execute functions of: 
a first prediction unit configured to predict an emotion of a user based on a facial expression of the user; (Penilla, Paragraph [0011], “One example method includes capturing, by a camera of the vehicle, a face of the human driver. The capturing is configured to capture a plurality of images over a period of time, and the plurality of images are analyzed to identify a facial expression and changes in the facial expression of the human driver over the period of time” “The method processes, by a processor of the vehicle, a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver”)
 a second prediction unit configured to predict an emotion of the user based on a motion of the user; and (Penilla, Paragraph [0047], “If the touch characteristic implies that the user is relaxed, the system may provide supplemental information in addition to responding to the touch input. For example, if the user elects to look for a dining spot near a park via the graphical interface using a touch input, the system may also recommend nearby coffee shops, discounts for parking, nearby valet parking, and/or promotions if the system determines that the touch characteristic indicates a relaxed or normal user mood. However, if the system determines that the user appears stressed or rushed based on the touch characteristic the user's touch, the supplemental information may be omitted and a response can be quick and to the point”)
a third prediction unit configured to predict an emotion of the user based on the emotion predicted by the first prediction unit and the emotion predicted by the second prediction unit, (Penilla, Claim 19, “the capturing is configured to capture a plurality of touch inputs over a period of time, the plurality of touch inputs being analyzed to identify a touch profile by the human driver over the period of time; processing, by a processor of the vehicle, a combination of the facial expression and the touch profile captured during the period of time to predict the emotion of the human driver”)
	Penilla does not explicitly teach wherein the control unit is configured to restrict execution of at least a part of the functions of the multiple units, based on at least a processing load of the control unit. 
Nishikawa teaches wherein the control unit is configured to restrict execution of at least a part of the functions of the multiple units, based on at least a processing load of the control unit. (Nishikawa, Paragraph [0039]-[0040], “Here, the "function restricted state" is a concept widely including a state in which a function to be originally expected is restricted regardless of permanently or temporarily, or regardless of degree of the restriction. The case where the apparatus is in the function restricted state can include, for example, a case where a part or all of the apparatus has broken down, a case where a part of all of the apparatus has an abnormality or failure, a case where a load state (processing load, electrical load, heat load, etc.) of the apparatus falls into an excessive load state temporarily or permanently, or similar cases.” “Whether or not one of the first and second apparatuses is in the function restricted state is determined by the function restricted state determining device which is configured to determine whether or not at least one of the first and second apparatuses is in the function restricted state”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nishikawa into Penilla because by providing means to restrict functions on the vehicle due to processing load will prevent other functions from performing in a suboptimal manner. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Penilla in view of Nishikawa teaches emotion prediction device according to claim 1, wherein the restriction of the execution includes stopping or extending a cycle of executing any one of the functions of the first prediction unit, the second prediction unit, and the third prediction unit.  (Nishikawa, Paragraph [0039]-[0040], “Here, the "function restricted state" is a concept widely including a state in which a function to be originally expected is restricted regardless of permanently or temporarily, or regardless of degree of the restriction. The case where the apparatus is in the function restricted state can include, for example, a case where a part or all of the apparatus has broken down, a case where a part of all of the apparatus has an abnormality or failure, a case where a load state (processing load, electrical load, heat load, etc.) of the apparatus falls into an excessive load state temporarily or permanently, or similar cases. )
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 8, Claim 8 claims an emotion prediction method executed by a computer of an emotion prediction device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 9, Claim 9 claims an emotion prediction program causing a computer of an emotion prediction device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.


As per Claim 10, Penilla in view of Nishikawa teaches the vehicle comprising the emotion prediction device according to claim 1. (Penilla, Paragraph [0011], “determining a mood of a human driver of a vehicle and using the mood for generating a vehicle response is provided. One example method includes capturing, by a camera of the vehicle, a face of the human driver”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US2018/0061415 hereinafter referred to as Penilla in view of Nishikawa et al. US2013/0253770 hereinafter referred to as Nishikawa as applied to Claim 1 and further in view of Ikeda et al. US2020/0307643 hereinafter referred to as Ikeda.


As per Claim 3, Penilla in view of Nishikawa teaches the emotion prediction device according to claim 1, 
Penilla in view of Nishikawa does not explicitly teach wherein the control unit is configured to determine a state of the user or the vehicle, and restrict the execution based on the determination result. 
Ikeda teaches wherein the control unit is configured to determine a state of the user or the vehicle, and restrict the execution based on the determination result. (Ikeda, Paragraph [0113]-[0116], Figure 8, determine if the user is seated in the driver’s seat and determine to continue function restriction based on that result)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ikeda into Penilla in view of Nishikawa because by determining the user status in conjunction with the processing load of Nishikawa in order to determine function restriction will prevent unnecessary processing or unauthorized access to systems.
Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 3.


As per Claim 4, Penilla in view of Nishikawa and Ikeda teaches the emotion prediction device according to claim 3, wherein the control unit is configured to, upon determining that the user is not seated, stop all the functions of the first prediction unit, the second prediction unit, and the third prediction unit, as the restriction of the execution.  (Ikeda, Paragraph [0113]-[0116], Figure 8, determine if the user is seated in the driver’s seat and determine to continue function restriction based on that result)
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 5, Penilla in view of Nishikawa and Ikeda teaches the emotion prediction device according to claim 3, wherein, the control unit is configured to, upon determining that the facial expression of the user is not acquirable, stop the functions of the first prediction unit and the third prediction unit, as the restriction of the execution.  (Ikeda, Paragraph [0113]-[0116], Figure 8, determine if the user is seated in the driver’s seat and determine to continue function restriction based on that result and Penilla, Paragraph [0011])
The rationale applied to the rejection of claim 3 has been incorporated herein. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US2018/0061415 hereinafter referred to as Penilla in view of Nishikawa et al. US2013/0253770 hereinafter referred to as Nishikawa and Ikeda et al. US2020/0307643 hereinafter referred to as Ikeda as applied to Claim 3 and further in view of Nguyen US2018/0174449.

As per Claim 6, Penilla in view of Nishikawa and Ikeda teaches the emotion prediction device according to claim 3, 
Penilla in view of Nishikawa and Ikeda does not explicitly teach wherein the control unit is configured to, upon determining that the user is operating a predetermined device, stop the functions of the second prediction unit and the third prediction unit, as the restriction of the execution. 
Nguyen teaches wherein the control unit is configured to, upon determining that the user is operating a predetermined device, stop the functions of the second prediction unit and the third prediction unit, as the restriction of the execution. (Nguyen, Paragraph [0329], “Should the driver desire to use features or apps on the mobile device that have been restricted or disabled, the vehicle may be required to come to a stop, and possibly for a minimum elapsed duration of time, before access to those features and apps may be available again” Predetermine device is the mobile device)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nguyen into Penilla in view of Nishikawa and Ikeda because by stopping/restricting functions of the motor vehicle when a driver is on a mobile device will increase the safety of the drive of the vehicle.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US2018/0061415 hereinafter referred to as Penilla in view of Nishikawa et al. US2013/0253770 hereinafter referred to as Nishikawa and Ikeda et al. US2020/0307643 hereinafter referred to as Ikeda as applied to Claim 3 and further in view of McNabb et al. US2018/0359611 hereinafter referred to as McNabb.


As per Claim 7, Penilla in view of Nishikawa and Ikeda teaches the emotion prediction device according to claim 3, 
Penilla in view of Nishikawa and Ikeda does not explicitly teach wherein the control unit is configured not to use any information acquired from one or more image sensors provided in the vehicle to determine whether the restriction of the execution is executed. 
McNabb teaches wherein the control unit is configured not to use any information acquired from one or more image sensors provided in the vehicle to determine whether the restriction of the execution is executed. (McNabb, Paragraph [0024], status of user determined by weight sensor of the driver sear)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McNabb into Penilla in view of Nishikawa and Ikeda because by providing alternate means besides cameras for detecting user status such as a weight sensor will create a comprehensive way to determine driver status.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666